 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlenside Hospital and Lewis Friedland. Cases 1-CA-12431 and I-CA-12572January 5, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn August 25, 1977, Administrative Law Judge Lo-well Goerlich issued the attached Decision in thisproceeding. Thereafter, Respondent and GeneralCounsel each filed exceptions, a supporting brief,and answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2of the Administrative Law Judge and toadopt his recommended Order, as modified herein.While we agree with the Administrative Law Judgethat Respondent violated Section 8(a)(4), (3), and (1)by discharging employee Lewis Friedland, we do notadopt his recommendation that Respondent be re-quired to make the other parties whole for their liti-gation costs.In Tiidee Products, Inc.,3and then in Heck's Inc.,4we explained that we would award litigation costsonly where Respondent's defense was "patently friv-olous." In making this determination, we have con-sidered, inter alia, whether a respondent has previ-ously been found to have committed other violationsof a similar nature. But, where the respondent's de-fense is "debatable," we have not awarded litigationcosts, even where the respondent has "engaged in'clearly aggravated and pervasive misconduct' or inthe 'flagrant repetition of conduct previously foundunlawful.' "5 Here, while we agree with the Adminis-trative Law Judge's finding that Friedland was dis-charged for filing an unfair labor practice charge andfor union activity, we find that Respondent's primarydefense that Friedland was discharged for laxity inmaking suicide checks and ward rounds, althoughI We adopt the Administrative Law Judge's finding that Respondent'sdischarge of Lewis Friedland violated Sec. 8(aX3), (4), and (1) of the Act.Indeed, while we have not acquiesced in the First Circuit's position inColerti's Furniture, Inc. v. N.L.R.B., 550 F.2d 1292 (C.A. 1, 1977), we findthat the evidence of record clearly establishes that, but for Friedland's filingof an unfair labor practice charge on November 9, 1976, and his unionactivity, he would not have been discharged.2 We adopt the Administrative Law Judge's dismissal of the allegationthat Respondent violated Sec. 8(a)( 1) by verbally warning employee FrankHood about his keeping records on employees and threatening to reportthem to the Board, on the ground that this allegation was not fully litigated.3 194 NLRB 1234 (1972).215 NLRB 765 (1974).234 NLRB No. 4ultimately rejected, was at least, debatable. We,therefore, do not adopt the Administrative LawJudge's recommendation that Respondent be re-quired to pay litigation costs to the other parties.6We agree with the General Counsel, however, thatthe recommended Order should be modified to re-quire that all documents collected and assembled byRespondent in connection with its investigation ofFriedland's work performance, which investigationwas begun only because Friedland had filed an un-fair labor practice charge, be removed from his per-sonnel file. This is necessary in order to remove anyblot from Friedland's work record which resultedfrom Respondent's misconduct.7ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow, and hereby orders that the Respondent, Glen-side Hospital, Boston, Massachusetts, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:1. Substitute the following for paragraph 2(a) andrenumber footnote 35 as footnote 36:"(a) Offer Lewis Friedland immediate and full rein-statement to his former position or, if such positionno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss ofpay he may have suffered by reason of Respondent'sdiscrimination against him with backpay and interestthereon to be computed in the manner prescribed inF. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).35-35 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962)."2. Substitute the following for paragraph 2(b):"(b) Remove and expunge from Lewis Friedland'spersonnel file all documents collected and assembledin connection with its investigation of Lewis Fried-land's unfair labor practice charge of November 9,1976, including the 'Memorandum to Personnel File,'dated November 15, 1976."5 Hecks Inc., supra at 767; see also Kings Terrace Nursing Home andHealth Facility, 227 NLRB 251 (1976).6 While Member Murphy agrees that the extraordinary remedy ofawarding litigation costs is not warranted here, she has found such a remedyappropriate in other contexts. See her dissent in Betra Manufacturing Com-pany, 233 NLRB 1126 (1977), where she would have directed that the unionbe reimbursed for its attorney's fees.7 In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall also apply for purposes of backpay the current 7-percent rate for periods prior to August 25, 1977, in which the "adjustedprime interest rate" as used by the Internal Revenue Service in calculatinginterest on tax payments was at least 7 percent.62 GLENSIDE HOSPITAL3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties participated andhad the opportunity to give evidence, the NationalLabor Relations Board found that we committed cer-tain unfair labor practices and has ordered us to postthis notice. We intend to abide by the following:WE WILL NOT unlawfully discharge any of ouremployees or discriminate against them in anymanner because of their union affection or be-cause they engage in union activities, or becausethey use the Board's processes or file unfair laborpractice charges.WE WILL NOT unlawfully threaten to suspend ordiscipline any of our employees for engaging inprotected concerted activities.WE WILL NOT unlawfully spy or create the im-pression that we are spying on our employees'union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of their rights guaranteed by Section 7 ofthe National Labor Relations Act to engage inself-organization, to bargain collectively througha representative of their own choosing, to act to-gether for collective bargaining or other mutualaid or protection, or to refrain from any and allthese things.WE WILL offer Lewis Friedland immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent job,without prejudice to his rights and privileges.WE WILL restore the above-named employee'sseniority and pay him the backpay he lost be-cause we discharged him, plus interest.WE WILL remove from Lewis Friedland's fileand expunge all documents collected and assem-bled in connection with our investigation of LewisFriedland's unfair labor practice charge of No-vember 9, 1976, including the disciplinary "Mem-orandum to Personnel File," dated November 15,1976.GLENSIDE HOSPITALDECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: An or-der consolidating cases, amended complaint, and notice ofhearing was issued on February 28, 1977. The charge filedby Barbara Hart in Case l-CA-12430 on November 9,1976, was served on Glenside Hospital, the Respondentherein, on the same date. The charge filed by Lewis Fried-land in Case 1-CA-12431 on November 9, 1976, and theamended charge filed on December 23, 1976, were servedon the Respondent on December 9 and 27, 1976, respec-tively. The charge filed by Friedland in Case i-CA-12572on December 23, 1976, and the amended charge filed onFebruary 16, 1977, were served on the Respondent on De-cember 27, 1976, and February 16, 1977, respectively. Inthe consolidated complaint,' it was charged that the Re-spondent did on or about December 20, 1976, unlawfullydischarge its employee Lewis Friedland in violation of Sec-tion 8(aX3) of the National Labor Relations Act, asamended, herein referred to as the Act, and violated Sec-tion 8(aXl) in the following respects: created an impressionof surveillance, threatened Friedland with suspension, andissued Friedland a counseling slip.2The Respondent filed a timely answer denying that ithad engaged in or was engaging in the unfair labor prac-tices alleged.The consolidated cases came on for hearing at Boston,Massachusetts, on May 2, 3, 4, 6, 23, 24, and 25. Each partywas afforded a full opportunity to be heard, to call, exam-ine, and cross-examine witnesses, to argue orally on therecord, to submit proposed findings of fact and conclu-sions, and to file briefs. All briefs have been carefully con-sidered.FINDINGS OF FACT,3CONCLUSIONS, AND REASONSTHEREFOR1. THE BUSINESS OF THE RESPONDENTThe Respondent is and has been at all times materialherein a corporation duly organized under and existing byvirtue of the laws of the Commonwealth of Massachusetts.At all times herein mentioned, the Respondent has main-tained its principal office and place of business at 49 Ro-binwood Avenue in the city of Boston (Jamaica Plain), andCommonwealth of Massachusetts, and is now and continu-ously has been engaged at said location in the operation ofa proprietary hospital (herein called the hospital).I Upon agreement of the parties. Case I-CA-12430 was severed from theconsolidated cases and the complaint in said case dismissed.2 Amendments were allowed to cover additional alleged 8(aXI) viola-tions.3 The facts found herein are based on the record as a whole and observa-tion of the witnesses. The credibility resolutions herein have been denvedfrom a review of the entire testimonial record and exhibits, with due regardfor the logic of probability, the demeanor of the witnesses, and the teachingsof N.LRB. v. Walton Manufacturing Company d Loganville Pants Co., 369U.S. 404, 408 (1962). As to those witnesses testifying in contradiction to thefindings herein, their testimony has been discredited, either as having beenin conflict with the testimony of credible witnesses or because it was in andof itself incredible and unworthy of belief. All testimony had been reviewedand weighed in the light of the entire record. No testimony has been preter-mitted.63 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Respondent's gross annual revenue exceeds$250,000, and it annually receives at its Massachusetts lo-cation goods valued in excess of $50,000 directly frompoints outside the Commonwealth of Massachusetts.The Respondent is and, at all material times, has beenengaged in commerce within the meaning of Section 2(6)and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDDistrict 1199, Massachusetts, National Union of Hospi-tal and Health Care Employees, RWDSU, AFL-CIO(herein called the Union), is a labor organization within themeaning of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Alleged 8(a)(1) ViolationsIn the spring and summer of 1976, a union organization-al campaign occurred among the Respondent's employees.During the campaign, the Respondent vigorously opposedthe Union. Elections were conducted on August 5, 1976, inwhich the Union was defeated. After the elections, certainunion proponents, including Friedland, continued their as-sociation. Among other things they "congregated in thecafeteria during [their] supper hours and break time."In early November, a group of union sympathizers, in-cluding Friedland, contacted Julia Davila, shift supervisor,suggesting to her that they thought "the schedule was un-fair, that it reflected unfairly regarding several specificblack workers that were there at the time." Employee Bar-bara Hart called the schedule "schizophrenic." Davila res-ponded that she did not have to talk to the employees andthat they "could report her to the Labor Board if [they]wanted to." Hart was suspended 3 days without pay. Fried-land, angry about Hart's treatment "since nobody else wasdisciplined," procured permission to speak to Davila. Priorto Friedland's presentation, Davila called employee Win-ifred Mardia, stating, "I am going to call her over. She wasneither for nor against the Union." According to Fried-land, he said, "How can you suspend a woman with threechildren?. ..How, in good conscience, could you suspenda woman with three children for an incident involving agroup of us?" Davila immediately committed Friedland'sstatement to writing and asked him to sign it. Friedlandrefused. Several days later Friedland was called to the of-fice of Director of Nursing Marian Davis. Davis toldFriedland that he had "guilt tripped" Davila and "it wasnone of [his] business to get involved in the suspension ofanother employee." Friedland replied that it was his "busi-ness, that it was the activity of the group, that this alsoaffected [him] as a member of the shift." He said that "itwas a concerted activity" and "it was [their] right ...protected by the National Labor Relations Act." Davisreplied, "[W]e have a policy of dealing with people as indi-viduals," and that Friedland's activity was "improper andinappropriate" and that "if [he] did it again [he] would beI The Hlart incident is covered by pars. 9(a) and (b) of the consolidatedcomplaint.5 "Section 7 guarantees, and §8(a)(1) protects from employer interfer-ence the rights of employees to engage in concerted activities ....N.L.R.B. v. Erie Resistor Corp. et al., 373 U.S. 221, 233 (1963).suspended." Thereafter Davis submitted a "Memorandumto Personnel File" in respect to her conversation withFriedland dated November 15, 1976, noting that "Fried-land was counseled today." (G.C. Exh. 13.) The memoran-dum cited Friedland's "inappropriate remarks" to Davilain reference to the suspension of Barbara Hart: "[Hlowdoes it feel to take bread out the mouths of three children,how can you live with your conscience." In regard to thesuspension of Hart, the memorandum reveals, "I told him Iwould not discuss disciplinary action involving one em-ployee with another employee. Mr. Friedland stated '[O]fcourse you know I am filing charges with the Labor Boardaround this issue.' "4 Friedland was not told that he wasbeing counseled nor did he receive a copy of the counselingslip.In protesting the alleged unjust suspension of Hart overan incident in which Friedland participated as one of agroup, Friedland was exercising employee rights to engagein concerted activities protected by Section 7 of the Act.5"Even individual protests are protected as concerted activi-ty if the matter at issue is of moment to the group ofemployees complaining and if the matter is brought to theattention of management by a spokesman, voluntary orappointed for that purpose, so long as such person is speak-ing for the benefit of the interested group." Carbet Corpora-tion, 191 NLRB 892 (1971), citing Hugh H. Wilson Corpora-tion, 171 NLRB 1040, 1046 (1968). Accordingly, the Re-spondent violated Section 8(a)(I) of the Act when, throughDirector of Nursing Davis, it threatened Friedland withsuspension and issued a counseling slip in regard to theincident because he had engaged in protected concertedactivities.6During the course of the foregoing counseling session,Davis said there had been meetings going on or at leastrumors of meetings. Friedland responded that "the meet-ings that had been going on were the result of the harass-ment that people that had actively engaged in the unionhad been subjected to since September. And if the Compa-ny didn't want meetings to go on, the best way to counterthose meetings would probably be to ease up on the policyof harassment and surveillance ... ."Friedland testified without contradiction (as related toDavis in the conversation above) that Davila one eveningsaid, "[W]hat is all the whispering... I am going to put astop to the whispering. I feel like this place is going toexplode." Later Davila remarked, "I know there are meet-ings going on. The union business is starting up again."The above statements of Davis and Davila created an im-pression of surveillance in violation of Section 8(aX1) ofthe Act.After employee Edna Rockwood testified on May 4,1977, as she and other employees were approaching theelevator, she asked Davila, "What do you think about this?Are you mad?" According to Davila, she answered, "I amnot mad. I am sorry that you do things like this, becauseyou will cut your own throat because you are no longer-because you are all the time in the window.... all the6 "Concerted activity exists when an employee's complaints and dissatis-faction are directed to employment conditions of concern to other employ-ees." Waco Insulation Inc., 223 NLRB 1486, 1487 (1976).64 GLENSIDE HOSPITALtime looking at Mr. Friedland passing by for supper." Dav-ila explained, "[I ]f she was doing that, she was not doingher duty." [Emphasis supplied.]It would have been a dull employee indeed who wouldnot have reasoned that Davila's remark was a threatagainst Rockwood's job security for giving testimony underthe Act. Moreover, the remark had the tendency of intimi-dating and discouraging other employees from testifying.Davila's remark, uttered in the presence of several employ-ees, constituted a violation of Section 8(a)(1) of the Act.7See Dollar General Corporation, 189 NLRB 301, 307 (1971).B. The Discharge of Lewis FriedlandGlenside Hospital is an accredited psychiatric hospitallicensed by the Massachusetts Department of PublicHealth. Dr. Melvin E. Cohen8is its administrator. GeraldDeBlois is the chairman of the board.Lewis Friedland, who was discharged on December 20,1976, was hired on November 18, 1975. He worked as amental health worker in C-3, a locked ward for suicidal,assaultive, and severely disturbed patients. Among thesepatients are some who were placed on suicide precautions.Such status required a suicide check 9which was performedby the mental health worker observing the patient at inter-vals of 15 minutes. Among other reasons, a record of thesechecks was maintained since the suicide of a patient mightsubject the Respondent to a potential legal liability. Wardchecks 10 were also required of the mental health workers.Friedland, who was known to the Respondent as an ac-tive supporter of District 1199's electoral efforts, as notedabove, continued his union affection after the election losson August 5, 1976. For the first 6 months of his employ-ment he was considered by the Respondent as a competentand valued worker. He was studying for his doctor's degreeat Brandeis University where he had completed I year ofstudy." It was only after he filed an unfair labor practicecharge against the Respondent for interfering with, re-straining, and coercing its employees in their exercise ofSection 7 rights by "threats, intimidation and other acts"on November 9, 1976, that it was brought to Dr. Cohen'sattention that his work performance had allegedly deterio-rated dramatically. This knowledge resulted from an inves-tigation of Friedland's "work history" conducted by Dr.Cohen, triggered by the filing of the unfair labor practicecharges. Dr. Cohen had conferred with Gerald DeBlois, thechairman of the board, about the matter and, according toDr. Cohen, DeBlois said, "[I If there is information, that isforthcoming that requires action you have the authority totake whatever action it indicates."7 In that the evidence offered to support the General Counsel's allegationin par. 8(a) in respect to employee Frank Hood is unclear, the allegation isdismissed.8 Dr. Cohen is a doctor of educational psychology and administration.9 Ronald Charles Althenn, Friedland's immediate supervisor, describedthe duties in connection with suicide precaution checks as follows:The mental health workers were assigned to teams of patients. Theremay be one or two patients on a team on suicide precaution.Now, that mental health worker is not necessarily expected to do all ofthe checks throughout the entire 8-hour period on that particular patient.That mental health worker is responsible for seeing to it that if he or shecannot do it that somebody else does do it.The suicide sheet is the documentation of the check made on thepatient. [Emphasis supplied.]The investigation 12 principally concerned Friedland'swork habits. Written statements were solicited by Dr. Co-hen from employees and supervisors, all of which wereunfavorable. After conferring individually with each of thewriters, by phone or in person, the chairman of the board,and the Respondent's lawyers, Dr. Cohen composed a let-ter of dismissal which was cleared by the latter group. Ac-cording to Dr. Cohen, such clearance was sought because:I think with the seriousness of the allegations and thevery active role that Mr. Friedland played during thespring and summer of 1976 that I wanted the chairmanof the board to be aware of the decision that I wasgoing to make.I wanted to make sure-not being an attorney my-self-that I wanted to get clarification of any questionsI might have.I also, in my own opinion and experience throughthe years, expected pretty much that I would have to gosome hearing at some point.a **I felt it would be fairly controversial. That I mightend up in a hearing day after day after day ....Dr. Cohen further testified:I say this loudly. We knew darn well we'd be incourt. I was not going to fire [Friedland] because youwould make me look like a fool. I wanted to get plentyon him before firing him. I would document it and getwitnesses. I would not be done on one incident.Thus, from the beginning, Friedland's discharge was pro-grammed with the idea that any claim of unlawfulness re-specting the discharge, which apparently the Respondentanticipated, would be well rebutted. Indeed, the crediblerecord established that the investigation was not instigatedfor the purpose of exonerating Friedland or of fairly weigh-ing the facts but was orchestrated to obtain a guilty find-ing. See Mueller Brass Co., a Subsidiary of U. V. Industries,Inc., 208 NLRB 534 (1974). Nevertheless, I am not con-vinced that this was Dr. Cohen's idea, for the crediblerecord supports the inference that the idea originated withothers and that Dr. Cohen was only an obedient function-ary as were those who submitted statements against Fried-land. Indeed, the investigation commenced with Friedlandwearing the wrong shoe, for Dr. Cohen observed, "In myopinion, the person who filed this particular charge has gotsome serious problems."'0 In regard to ward checks Althenn testified:The mental health workers were expected to check every room andcheck every patient. They would check every room in relation to ...sharp instruments and to make sure that all patients were okay.Anything else would be checked, anything that would have to bedealt with, in the ward.H Davis referred to him as a "brilliant young man."12 Dr. Cohen testified that the investigation had not been conductedearlier "lbJecause the information was not coming to Ihis) office about[Friedland's ] poor work habits until the people were asked about this."65 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is evident that the Respondent harbored union animusand a deep-seated antipathy against Friedland. During theelection campaign, the Respondent "asked [its] employeesto vote for the hospital against the union." Publications tothis point were distributed by the Respondent. In mid-Oc-tober 1976, when Neil Glickman was interviewed for hir-ing, Davis asked him how he felt about the Union, afterwhich she said that the Respondent did not "want that tostart again." 13Friedland's termination letter dated December 20, 1976,cited 20 reasons for his discharge, to wit:To: Lewis FriedlandMental Health Worker, 3-11Nursing DepartmentIn order to respond to the N.L.R.B. unfair laborpractice charge that you filed against the Hospital wehave investigated your employment history to see ifthere was any basis for the charge. We found that theterms and conditions of your employment are on a parwith other individuals in your job classification; youreceived the same wages, fringe benefits, and increasesas did other employees.We have found no reason to believe the Hospital hascommitted any unfair labor practice against you.?4However, we have found that your work and conducthave been seriously deficient and have therefore decid-ed to terminate your employment here at Glenside ef-fective today 12/20/76.The reasons for your termination are as follows:you have frequently not performed required suicideprevention supervision of patients and reporting of thisinformation, thereby endangering those patients as-signed to you, causing other staff to look after some ofyour responsibilities, and diminishing the standard ofcare the Hospital seeks to provide.you have frequently not performed required ward re-sponsibilities including ward rounds and checks. Hereagain you have lowered the standard of care and ig-nored your assigned responsibilities in a ward whichhandles potentially violent and/or suicidal patients.you have made unprofessional and denegrading [sic]comments regarding patient care and Hospital proce-dures within patient areas.you have made inappropriate remarks and been insu-bordinate to the evening Nursing Supervisor.you have acted inappropriately by placing patients inseclusion for minor infractions.you have directed staff that they did not have to followinstructions of the evening Nursing Supervisors.13 "[E Ivery equivocal act that was done may be properly viewed in thelight of the respondent's animus toward the effort to organize its men."N.L.R.B. v. Houston and North Texas Motor Freight Lines, Inc., 193 F.2d394, 398 (C.A. 5, 1951).you have told a co-worker that you would attempt re-venge on those individuals you consider to be anti-union.you have failed to correct the deficiencies in your workfor which you have been counseled by your Supervi-sors, and in fact you have shown difficulty relating toany staff with Administrative responsibilities.your conduct has caused the Hospital difficulty in staff-ing your shift on C-3 because many employees do notwant to work with you; in addition, we have had diffi-culty getting staff to work double shifts when you areon duty.you have criticized the policies and nature of care givenby the Hospital subsequently affecting new workers at-titudes towards the Hospital and towards the patients.patients have conveyed their dissatisfaction and theircomplaints to the Unit Supervisor regarding your au-thoritarian attitude and indifference to patients in dis-tress.you have been late an unusual amount of times andabove the average for a mental health worker on yourshift.you have verbally threatened co-workers and Supervi-sors that you are keeping written reports on them andthat you will report them to Federal officials.your work performance in the past several months hasdeteriorated dramatically resulting in less attention topatient needs and necessitating other staff to completesome of your assignments.by your actions you have caused devisiveness [sic] anddiscontent with co-workers on your shift and withinyour ward.you have accused supervisory staff of racial discrimina-tion and caused devisiveness [sic] with co-workers, es-pecially black workers in relation to these unfoundedaccusations.you have neglected specific patients and spent an un-usual amount of time with personal friends which hascreated dangerous working situations, within yourward.you have spent an unreasonable amount of time off theward and also on the telephone engaged in activitiesunrelated to patient care, and at times have interferedwith the communication system to other parts of theHospital.you have been negative toward your work assignmentsand at times antagonistic toward staff members whichhas resulted in decreasing staff morale.14 Unfair labor practices charges filed by Fnedland have been found tohave merit, supra. GLENSIDE HOSPITALthere are many examples in your work schedule whereyou have not kept to a four day work week as agreedupon, and your late call-outs has resulted in a shortageof staff within a ward that has many emergencies.Dr. Cohen testified that it was "[a]bsolutely correct" thatall these reasons were relied upon as "a basis for dis-charge." However, he indicated that the "major ones" werecontained in the first and second paragraphs. It wouldseem that if these matters were of the serious nature de-scribed in the letter either the supervisors who had theresponsibility of protecting the patients and directing themental health workers would have been lax in their dutiesor the charges against Friedland were not as crucial as theletter indicated. The latter was obviously the case sinceFriedland's work habits varied little from those of otheremployees and, until the investigation, had not been con-sidered as of such a character as to warrant either seriousdisciplinary action or discharge. In fact, no significant dis-ciplining was taken against Friedland until the occasion onwhich Davis counseled him as above mentioned. More-over, the first written report of Friedland's alleged short-commings as an employee, composed by his immediatesupervisor, Ronald Althenn, was dated December 16, 1976,more than a month after the charge was filed and 4 daysbefore Friedland's discharge. This report was the result ofDavis' inquiry and direction. In the report, Althenn re-ferred to Friedland's performance as "quite high" whichshifted from a "patient care focus" to "an obsessional pre-occupation regarding his critical feelings toward hospitaladministration."i5 (Davis put it this way: "Apparently,[Friedland] was not willing to let sleeping dogs lie and letus go on and conduct the hospital in the way it should be.")In his report, Althenn referred to his attempt to resolve the"polarity" among the staff in C-3 at a staff meeting onDecember 13, 1976.i6 (The credited record indicates thatthis polarity sprang from the fact that workers in C-3 whowere against the Union were less than compatible withworkers for the Union and vice versa.) Althenn in his re-port observed, "Mr. Friedland, appearing very anxious (ac-tually seemed to be grinding his teeth) stated: You know,they do keep records on us while pointing toward the ad-ministration building.7...Mr. Friedland's only state-ment seemed to be an attempt to reinforce Mrs. Hood'sfeeling of discomfort." (Mrs. Hood, a union partisan hadsaid that "she did feel that she was under close observation,thus causing her to feel uncomfortable.") While Althenndid not specifically cite any of the reasons Cohen listed fordischarging Friedland he, nevertheless, recommended hisdischarge. This seems incredible when it is considered thatAlthenn and Friedland drank beer together after work andAlthenn thought that while off duty he and Friedland got'5 When Respondent's counsel observed that he was a "little confused"about this assertion, Althenn answered. "My opinion is that Mr. Friedland'sperformance on the ward dropped because he was so involved, and I can useno term other than this, he was preoccupied with criticisms of the hospital. Itwas an obsessional preoccupation and this was causing him not to be able todo his work." He cited as an example the second paragraph in the report.(Resp. Exh. 7.)56 Althenn explained that meetings of this character were utilized to exertpeer pressure as a means of accomplishing a desired objective. Herein theyare referred to as "peer pressure" meetings.17 Hood testified credibly that Rosalie Joanne Minior, an antiunion par-along "nicely." Teresa Brugman testified: "I felt [Althenn]had a good relationship with Lewis [Friedland]. If Fried-land was the employee depicted in the dismissal letter, Al-thenn's relations with him do not reveal it, whether at workor play.Moreover, Althenn was tolerant and sympathetic towardFriedland. Althenn testified: "[1 ]t seemed to me he lookedawfully tired and he looked kind of depressed. This wasafter the union had lost the election. We talked about thatfor a while. We came up with the conclusion that he hadbeen working very hard. .... We figure that this period ofdepression or sadness or the fatigue would go after a whileand that would resolve the matter." In any event, Althennnever gave Friedland a counseling slip.i8When Althenn was asked if he had spoken to Friedlandabout his performance, he answered: "I spoke to him on afew occasions. [Emphasis supplied.] Generally speaking,when there is a problem on the ward with any of the staff,what I try to do is not put the person on the hot seat, so tospeak, but to deal with things in a group situation. .... Iwould not say anything to the effect such as, 'Lou, you arenot doing the suicide precautions.'. ..I would rather say,'We are having a problem with suicide precautions. Somepeople are doing more than others. Some are doing far lessthan others. I think we could talk about this. .... In thisway, I hope to create pressure to get the individual notperforming to raise his performance." This apparently wasthe extent of Althenn's counseling of Friedland. Underthese circumstances, and from the credible record as awhole, Althenn's thoughts of recommending the dischargeof Friedland, it is clear, were quickened and conditionedby Cohen's investigation. The credible record is also clearthat the additional statements critical of Friedland wereobtained through the same stimulus. Generally, these state-ments reflect the feeling that Friedland's shortcomingsstemmed from his continued union affection. For example,mental health worker Bernard H. Suddette, who had oncebeen a union supporter, wrote on December 16, 1976:"Since the election I find Lou to be defensive about his andother pro-union people's actions." (Resp. Exh. I.) Mentalhealth worker Cathy L. Adams wrote: "My biggest com-plaint regarding Louis Friedland is that I feel that he hasbred discontentment & suspicion among the staff on wardC-3." (Resp. Exh. 2.) Registered Nurse Diane Augerwrote: "He [Friedland] decreases moral [sic] by his generalattitude, i.e. facial expressions & posture indicate to methat he sees his work as routine & monotonous." (Resp.Exh. 3.) Mental health worker Rosalie J. Minior, who op-posed the Union, wrote: "I personally do not like and oftenfind it unpleasant to work with Mr. Friedland." (Resp.Exh. 5.)tisan, told Friedman that she had been instructed to "watch his phone calls"which heightened the tension. According to Teresa Brugman. unit supervi-sor of C-3, she instructed Althenn to "keep a closer eye" on Friedman'sreporting on the suicide precaution sheets. Additionally, if the Respondent'stestimony is to be believed, Althenn was urged to document Friedland'sactivities which, nevertheless, was not done. Thus, it appears that Friedlandhad some justification for expressing his apprehension in Althenn's "peerpressure" meeting. Strangely enough, considering the nature of the meeting,Althenn's statement does not reveal that he did anything to alleviate theapprehension of either Hood or Friedland.18 A counseling slip was similar to a warning slip.67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthenn and his supervisors were aware of the prounionand antiunion sympathies of the employees in C-3.19 Ac-cording to Althenn the polarity "basically started out with... pro-union or anti-union .... After a period of time itwas like an 'us against them.' " Of the regular employees inC-3 Rachel Hood and Friedland were on the union sideand Kathy Adams and Rosalie Minior were on the Re-spondent's side. Crandall Huckins, an antiunion activist,who described his position as being "extremely anti-union," worked sometime with Friedland.20Huckins testi-fied that he constantly brought Friedland's shortcomingsto his supervisors' ears, including Dr. Cohen's.According to Althenn, the polarity was manifested bythe employees "not talking to each other about patients"and "not working together."21Althenn handled the matterby peer pressure meetings. He would say, "Look, it seemsthat there is a lot of polarity going on. There is division.People are not working together. I think the people on theward should have the most input into what we can doabout this." At one of these meetings Hood said that shethought Minior was keeping "tabs on their comings andgoings." In fact, Hood had asked for a transfer as didseveral other employees. Apparently the situation involvingpolarity was not viewed as so critical as to warrant correc-tion by transfer, even though Althenn said he had reportedit to his superiors.Althenn testified that he received reports from Minior,Adams, and Huckins that Friedland was not "performingthe suicide precautions and generally not doing his work."Even though Althenn received these reports, he did notthereafter "scrutinize" Friedland's work or reprove him.22Moreover, Althenn testified that he had received no "in-structions or directions from any of [his] supervisors withrespect to Mr. Friedland."Apparently Althenn recognized that Friedland was notsolely responsible for the C-3 working ambiance. Said Al-thenn: "I told him just as I have told other mental healthworkers, especially when there was a lot of polarity and alot of friction among workers regarding the union, that Idid not want to come down on him. This is the word that Iused. I did not want to come down on him anymore than onanyone else. I have said this to other people, not just toLewis." [Emphasis supplied.] The one time Althenn spoketo Friedland, about not reporting to Althenn before leavingthe ward, Althenn noticed an improvement.19 If Brugman is to believed, she told Dr. Cohen that she "felt Lewis wasbitter because of the union election." In response to this point and others,including laxities in suicide precaution checks raised by Brugman, Dr. Co-hen advised, "[C ontinue talking with Ron [Althenn] about speaking toLewis." Brugman was a disingenuous witness.o0 Huckins testified that he did the orientation on Friedland and that atthe end of 2 months he reported to Davila that Friedland was "one of thebest mental health workers [he] had seen." An incompatibility developedwhen Friedland opted for the Union.52 Friedland and Hood were working together. They were assigned to thesame team.a2 Such an attitude on the part of Althenn reflects the credence he placedon the complaints.2s In this respect, it is significant that Dr. Cohen devoted only a 3-minuteconversation to reviewing Friedland's work habits with Althenn, who, asFriedland's immediate supervisor, was undoubtedly the best informed per-son on the subject. This conversation was confined to Dr. Cohen askingAlthenn, "[W Ihat percentage of the time was Mr. Friedland not performinghis duties in terms of suicide precautions and the ward rounds." AlthennThe revelations above, and those in the record as awhole, are clear and convincing that Friedland had notbeen slated by Althenn as a subject for discharge until afterthe filing of the unfair labor practices charges. Althenn'sbasis for recommending Friedland's discharge, i.e., "thepassage of time," is at odds with the credible record. It isquite clear that there would have been no such recommen-dation had Althenn not been prodded by Davis, who wasengaged in assisting Dr. Cohen in amassing derogatoryevidence against Friedland. Althenn topped off his honestfeeling about Friedland's desirability as an employee bysaying, "I didn't want to lose him." Indeed, as noted aboveAlthenn's report does not include any of the specifics setout in Friedland's discharge letter. Apparently, it was ofsuch an ambiguous nature that it "confused" counsel forthe Respondent. Not so with Dr. Cohen; he seized upon itas one pretext to discharge Friedland.23In United States Rubber Company v. N.LRB., 384 F.2d660, 662-663 (C.A. 5, 1967), the court observed, "Perhapsmost damning is the fact that both [employees] were sum-marily discharged after reports of their misconduct ...without being given any opportunity to explain or givetheir versions of the incidents." See also Metal CuttingTools, Inc., 191 NLRB 536, 543 (1971). While counselingwas one of the Respondent's standard procedures,24Fried-land was summarily fired without counseling and withoutan opportunity to defend against allegations of misconductsolicited from employees who the Respondent had reasonto believe were biased antiunion partisans,25or supervisorswho shared the same union animus as the Respondent.Cohen explained this apparent lack of fairplay by asserting,"For two reasons. One, the evidence to me, was over-whelming. The second is you will see in the policies andprocedures booklet, any offense of this nature does notrequire a long discussion with the hospital administra-tor." 26The overwhelming evidence consisted almost entirely ofpartisan accusations of doubtful probative value which pri-or to the filing of the unfair labor practice charges hadgenerated no definitive disciplinary action. Moreover, Dr.Cohen's reliance on the policies and procedures bookletwas misplaced since the rule therein obviously refers to"acute" or "crisis" situations whereas Friedland's allegedproblem was a "chronic kind of situation," which, it isreplied, "[A ]t least 30 or 40 percent of the time." The fact that this informa-tion was not included in Althenn's report suggests the conclusion that it wasomitted either because it was untrue or because Althenn, in view of themanner in which the checks were administrated, did not think of it asreflecting upon Friedland's desirability as an employee.24 Dr. Cohen testified: "Most of the time termination does not take placewithout prior counseling, which is documented."25 For example: Minior, in response to an inquiry from Brugman, assert-ed that Friedland was a "sociopath" and that she "would love" to see himfired.26 On this point, the Respondent offered the following:If the hospital requires immediate termination ofemployment involvingbehavior, such as wilful misconduct, gross negligence, dishonesty, in-subordination, use of intoxicants, or violation of Hospital regulationsor ethics, such an employee will be dismissed without previous noticeand shall receive no further wages. [Resp. Exh. 10.]68 GLENSIDE HOSPITALclear, never reached a seemingly critical stage until Fried-land filed unfair labor practices with the Board.27Dr. Cohen's testimony manifests a studied effort tograsp at straws to buoy his apparent deviation from stan-dard practices.The Respondent's principal reasons for dischargingFriedland, i.e., endangering patients and diminishing thestandard of care the hospital seeks to provide by frequentlynot performing the required suicide precautions and re-ports and lowering the standard of care by frequently notperforming ward rounds and checks, are not supported bysubstantial evidence and are pretextuous in nature. BothAlthenn and Brugman agree that Friedland's alleged fail-ures in respect to suicide precautions did not endanger thelives of any patients. This was true because the practice wasthat the work in C-3 was shared by the mental healthworkers, including suicide prevention checks and wardchecks. This ward was "the most difficult ward to work in."It received those patients "requiring acute or close supervi-sion or [who were] acutely ill." Thus, it is understandablethat workers would share tasks, which they did. In fact,teams were assigned for the ward checks. If there weredelinquencies in regard to the checks, they were not con-fined to one employee. Prounion employee Hood testifiedthat "Rosalie Minior and Randy and Huckins" "per-formed the tasks the least in the fall of '76." On the otherhand, Minior, Adams, and Huckins complained aboutFriedland's work habits.In any event, the failure to initial the suicide precautionsheet had not been subject to any disciplinary action orthreats of discharge as it pertained to C-3 mental healthworkers. It was tolerated by Althenn and those supervisorsabove him. In this connection it is indeed significant thatthese supervisors insisted that nothing was occurring in C-3 which endangered the lives of the patients.The fact that Friedland was never called upon to answerthe charges and only statements were taken from thosewho were antagonistic toward Friedland28supports a con-clusion that the "real motive" of the Respondent in dis-charging Friedland was to discourage union activity andaffection 29and to effect a reprisal against an employee forfiling a charge of unfair labor practices under the Act."Illegal motive has been held supported by a combina-tion of factors, such as 'coincidence in union activity anddischarge' ...'general bias or hostility toward the union'... variance from the employer's 'normal employmentroutine' ...and an implausible explanation by the em-ployer for its action." McGraw-Edison Company v.N.L.R.B., 419 F.2d 67, 75 (C.A. 8, 1969). All these factorsare present in the instant case.It is well established that the existence of even a properreason for discharge is no defense if the discharge wasactually made, as here, for an improper purpose. See The27 Apparently there was no written rule covenng summary discharge forchronic cases. At least none was produced. Such cases were given, in prac-tice, the benefit of more or less protracted counseling before discharge. Thisdid not occur in Friedland's case.28 Brugman testified that she did not solicit a statement from Hoodbecause "I felt she was a friend of Lewis and it would put her in a very badposition."29 "Obviously the discharge of a leading union advocate is a most effec-tive method of undermining a union organizational effort." N.LR.B. v.Longhorn Transfer Service, Inc.. 346 F.2d 1003, 1006 (C.A 5. 1965).John Klann Moving and Trucking Company v. N. L R. B., 411F.2d 261, 263 (C.A. 6, 1969).It would unduly prolong this Decision to analyze each ofthe other reasons advanced by the Respondent as a basisfor its action in discharging Friedland. Suffice it to saythese reasons were drawn from the same well and manifest-ed the same motives. They were additional pretexts to icethe cake more thickly and to create an acceptability when,in fact, the motive was tainted. However, two of the rea-sons listed in the December 20 termination letter as justifi-cation for the discharge, which the General Counsel main-tains constituted a violation of Section 8(aXl) of the Act,warrant further comment, viz:you have verbally threatened co-workers and Supervi-sors that you are keeping written reports on them andthat you will report them to Federal officials.you have accused supervisory staff of racial discrimina-tion and caused devisiveness [sic] with co-workers, es-pecially black workers in relation to these unfoundedaccusations.When the Respondent discharged Friedland, in part30because he "threatened" to use the Board's procedures(which is the inescapable meaning of the words used by theRespondent in light of the credited record in this case), theRespondent interfered with his rights guaranteed by Sec-tion 7 of the Act and hence violated Section 8(a)(4) of theAct.In light of the circumstances revealed by the creditedrecord, the discharge of Friedland, in part, for the latterreason set out above involving racial discrimination3lin-terfered with Friedland's right to engage in protected con-certed activities (see Diagnostic Center Hospital Corp. ofTexas, 228 NLRB 1215 (1977)), and was also a violation ofSection 8(a)(l) of the Act.Accordingly, it is found that by the discharge of LewisFriedland on December 20, 1976, the Respondent violatedSection 8(a)(X), (3), and (4) of the Act.CONCLUSIONS OF LAW1. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.2. The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the purposes of the Act for jurisdiction to beexercised herein.3. By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed by Section 7 ofthe Act, the Respondent engaged in unfair labor practiceswithin the meaning of Section 8(aXl1) of the Act.30 "[I If his discharge was even partially motivated by his union activity.there is a violation of § 8(a)3)." N. L R.B. v. George J. Roberts & Sons, Inc.,d/b/a The Roberts Press, 451 F.2d 941, 945 (C.A. 2, 1971).31 Among other things, Friedland told Davila that "none of the blackworkers on our shift were given Thanksgiving off even though they hadseniority in terms of time" and that he "considered it a form of discrimna-tion."69 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. By unlawfully discharging Lewis Friedland on De-cember 20, 1976, and refusing to reinstate him, the Respon-dent engaged in unfair labor practices within the meaningof Section 8(a)(1), (3), and (4) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. Ithaving been found that the Respondent unlawfully dis-charged Lewis Friedland on December 20, 1976, and hassince failed and refused to reinstate him, because of hisprotected concerted activities, in violation of Section8(a)(3) of the Act, it is recommended in accordance withBoard policy, that the Respondent offer the foregoing em-ployee immediate and full reinstatement to his former posi-tion, or, if such position no longer exists to a substantiallyequivalent position without prejudice to his seniority orother rights and privileges, dismissing if necessary any em-ployees hired on or since December 20, 1976, to fill any ofsaid positions, and make him whole for any loss of earningshe may have suffered by reason of the Respondent's actsherein detailed, by payment to him of a sum of moneyequal to the amount he would have earned from the date ofhis unlawful discharge to the date of an offer of reinstate-ment, less net earnings during such period, to be computedon a quarterly basis in the manner established by the Boardin F. W. Wodlworth Company, 90 NLRB 289 (1950), andincluding Isis Plumbing & Heating Co., 130 NLRB 716(1962).Relying on Tiidee Products, Inc., 194 1234 (1972), 196NLRB 158 (1972); Heck's Inc., 215 NLRB 765 (1974); andThe Hartz Mountain Corporation, 228 NLRB 492 (1977),the General Counsel requests that the Respondent be re-quired to make the parties whole for litigation expensesincurred as a result of the Respondent's unlawful conduct.I have examined these cases and it is my opinion that thepolicies therein enunciated justify the granting of the Gen-eral Counsel's request.In this case, the Respondent, deliberately, well knowingthe calculated risk, caused the discharge of an employee,32obtaining thereby a carefully planned result, i.e., the dis-couragement of union activity and the discouragement ofits employees' appealing to the Board for the correction ofand restraint on the Respondent's misconduct. Having ob-viously reaped the benefit of its premeditated misconduct,which is in the nature of an unjust enrichment, the Respon-dent ought not now be allowed to object to the payment ofthe full price, including the parties' litigation expenses.Moreover, while the Respondent flouts the Act, the evil32 "We believe that a discriminatory discharge of an employee becauseof his union affiliations goes to the very heart of the Act." N.LR.B. v.Entwistle Manufacturing Company, 120 F.2d 532, 536 (C.A. 4, 1941). See alsoMay Department Stores Company d/b/a Famous-Barr Company v. N. L R.B.,326 U.S. 376 (1945); Bethlehem Steel Company v. N.L.R.B., 120 F.2d 641(C.A.D.C., 1941).33 "A mere cease and desist order ..may serve only to representformal acknowledgment of the law while the offender maintains full posses-which the Act seeks to eradicate continues unabated andthe Respondent is afforded "a chance to profit from astubborn refusal to abide by the law." See Franks Bros.Company v. N.LR.B., 321 U.S. 702, 705 (1944).33 The rem-edy under the Act anticipates a restoration of the status quoante and the deterence of future violations of the Act. TheBoard under Section 10(c) of the Act is authorized to orderan offender "to take such affirmative action ...as willeffectuate the policies of this Act." Here it is patent that theconventional remedies have not operated as a deterrent for,in the face of their sanctions, the Respondent deliberatelyflouted the Act. In choosing its course, the Respondentobviously assumed the contingent liabilities flowing fromits misconduct as expenditures worth the risk. Thus, inorder that the Act does not cave in to the pressures of thiskind of tactic and that the Government and other litigantsare not put to great expense in obtaining even the conven-tional relief, it seems meet and right that, if the Act is to beeffectuated, the parties be allowed their litigation costs ex-pended in this case, the extraordinary relief requested bythe General Counsel. Such expenses are allowed.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER34The Respondent, Glenside Hospital, Boston, Massachu-setts, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in District 1199, Massa-chusetts, National Union of Hospital and Health Care Em-ployees, RWDSU, AFL-CIO, or any other labor organiza-tion, or discouraging employees from availing themselvesof the Board's processes of filing unfair labor practicecharges by unlawfully discharging any of its employees ordiscriminating in any other manner with respect to theirhire or tenure of employment in violation of Section 8(a)(3)and (4) of the Act.(b) Unlawfully threatening to suspend or discipline em-ployees for engaging in protected concerted activities.(c) Unlawfully spying or creating the impression that it isspying on its employees' concerted or union activities.(d) In any other manner interfering with, restraining, orcoercing any employees in the exercise of the rights guaran-teed them by Section 7 of the National Labor RelationsAct, as amended, to engage in self-organization, to bargaincollectively through a representative of their own choosing,to act together for collective bargaining or other mutual aidor protection, or to refrain from any and all these things.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Offer Lewis Friedland immediate and full reinstate-ment to his former position or, if such position no longersion of the fruits of its violation." Montgomery Ward & Co., Incorporated v.N. LR.B., 339 F.2d 889, 894 (C.A. 6, 1965).34 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.70 GLENSIDE HOSPITALexists, to a substantially equivalent position, without preju-dice to his seniority or other rights and privileges, andmake him whole for any loss of pay he may have sufferedby reason of the Respondent's discrimination against himin accordance with the recommendations set forth in thesection of this Decision entitled "Remedy," and otherwisecomply fully with the "Remedy."(b) Remove the "Memorandum to Personnel File," datedNovember 15, 1976, from Lewis Friedland's file.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.35 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to a(d) Post at its Jamaica Plain hospital, Boston, Massachu-setts, copies of the attached notice marked "Appendix."35Copies of said notice, on forms provided by the RegionalDirector for Region 1, after being duly signed by the Re-spondent's representative shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e) Notify the Regional Director for Region I, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."71